Citation Nr: 0202005	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  95-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a left knee disorder.

(The issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD) as secondary to 
service-connected post-traumatic stress disorder (PTSD) will 
be the subject of a later decision by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating action in which 
the RO denied, among other things, service connection for a 
left knee disorder.  This appeal was previously before the 
Board in September 1999.  At that time the Board remanded the 
case for additional development.  The RO has now returned the 
claim for continued appellate processing.  

The Board notes that the question of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a low back disorder was previously before the 
Board.  During the course of the development on remand, the 
RO granted service connection for this disability.  Thus, 
that issue is no longer before the Board.  With respect to 
the issue of entitlement to service connection of GERD, the 
Board is undertaking additional development on that issue, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When that development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving that notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing the claim of service 
connection for GERD secondary to PTSD.


FINDING OF FACT

The veteran does not have a left knee disability that is 
attributable to his military service.  



CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110  (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his left knee disorder resulted 
from an in-service injury. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if preexisting 
service, was aggravated by it.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

An April 1966 service entrance medical examination revealed 
no pertinent defects.  The veteran's service medical records 
bear a notation dated August 9, 1966, that the veteran had a 
history of trauma to his left knee.  There is no evidence of 
complaints or treatment for a left knee disorder.  No 
pertinent defects were noted at a separation examination.

Private medical records from Cape Fear Hospital, dated in 
June 1991, indicate that the veteran was diagnosed with a 
medial meniscus tear of the left knee.  Arthroscopy and a 
partial meniscectomy were performed.  In March 1993, the 
veteran was injured in the workplace.   Irrigation and 
debridement of the open fracture of the distal tibia/fibula 
was performed.  An operative procedure report notes that no 
significant debridement of the open fracture of the distal 
tibia/fibula was necessary.  Examination of the knee revealed 
a stable knee, and the knee did not appear to be involved in 
the acute injury.  Additional records from Cape Fear 
Hospital, dated in October 1993, show that the veteran had a 
partial medial meniscectomy with debridement of cartilage and 
an examination of the anterior cruciate ligament.  The 
examiner diagnosed a torn medial meniscus, chondromalacia of 
the patella, and anterior cruciate insufficiency.  A medical 
examination report, dated in January 1998, shows that the 
veteran had a history of injury to the left knee while in 
Vietnam.  The physical examination performed at that time 
showed a full range of motion.  A February 1998 medical 
report also shows that he had a full range of motion, no 
atrophy, no effusion and unremarkable X-rays.  In a report, 
dated in November 1999, one examiner opined that a component 
of the knee problem was related to the veteran's in-service 
injury.  

An examination done for VA in December 1999, reflects that 
the veteran's complete record, including service medical 
records were forwarded to the examiner.  The examiner 
reviewed these records prior to performing the examination.  
The veteran indicated that, while in boot camp and at Camp 
Pendleton, he experienced discomfort in his knee with 
swelling, and that he re-injured his knee in 1966.  The 
veteran was not receiving active medical care.  He complained 
of pain, and of discomfort consisting of a sharp tingling 
pain and aching that could be nauseating at times.  He 
reported numbness in his entire leg at times and a giving way 
in his knee.  There was no evidence of dislocation or 
subluxation.  A range of motion test revealed flexion to 135 
degrees, and no effusion, loss of muscle strength, pain, 
fatigue, weakness or lack of endurance.  The examiner 
diagnosed a post-operative torn medial meniscus in the left 
knee, which was relatively asymptomatic with no evidence of 
impairment post-meniscectomy.  In the opinion of the examiner 
the left knee disorder was less likely than not related to an 
in-service left knee injury.  

After reviewing the evidence of record, the Board finds that 
the veteran's left knee disorder is not the result of injury 
or disease incurred in, or aggravated by, his military 
service.  In this regard, the Board notes that the service 
medical records do not suggest that a chronic or persistent 
left knee problem existed during service, or at the time of 
the separation examination.  Moreover, the claims file 
includes no evidence of treatment for left knee problems 
during the some 20 years following his discharge from 
service.  The Board acknowledges that an examiner expressed 
an opinion supporting the veteran's claim in November 1999.  
However, the Board is of the view that the opinion of the VA 
contract examiner is considerably more persuasive.  By way of 
explanation, the VA contract examiner's report indicates that 
he reviewed the complete record, including service medical 
records prior to performing a physical examination.  Further, 
the record makes clear that a physical examination-including 
range of motion tests and X-rays-was conducted specifically 
relating to the left knee.  The Board finds the December 1999 
examination convincing, and because of its completeness 
compared with other information of record, gives it greater 
weight than the November 1999 opinion that supports the 
veteran's claim.  Accordingly, the Board finds that the 
veteran's left knee disorder is not attributable to his 
military service.  The preponderance of the evidence is 
against his claim of service connection.  

In deciding this case, the Board recognizes that on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which made significant changes in the 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In August 2001, VA promulgated 
regulations implementing the new law.  66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The new law applies to 
all claims filed on or after the date of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
changes brought about by the Act include an enhanced duty to 
notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
specific standards for providing assistance to a veteran in 
the development of evidence.  Here, the veteran was provided 
notice in accordance with the provisions of the Act, by 
letter dated in August 2001.  He was also given notice of the 
applicable law and the sort of evidence necessary to 
substantiate his claim in statements of the case provided by 
the RO.  With respect to the duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim, the 
Board is not aware of any relevant records that have not been 
associated with the claims file.  Further, an examination was 
conducted in December 1999 with a view toward answering the 
determinative question in this case.  The Board therefore 
finds that the RO has satisfied the duty to assist as 
required by law.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

